Citation Nr: 0724173	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2003 and 
June 2004 by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded for additional development in 
June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record shows that in June 2006 the Board 
remanded the issues on appeal for further development 
including VA examination.  Although the veteran appeared for 
VA examination in December 2006, the report shows he was 
uncooperative and that no assessment as to his service-
connected disability could be provided.  The examiner, 
however, did not address the requested question from the June 
2006 remand of whether if, for some reason, an examination 
could not be completed that an opinion be provided as to 
employability based upon a review of the medical evidence of 
record.  Nor were the records documenting the veteran's VA 
fee basis treatment from Dr. J. A. Mojica Sandoz obtained for 
appellate review.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
It is significant to note that the opinion of Dr. Mojica 
Sandoz that the veteran is 100 percent incapacitated is 
inconsistent with the opinions of VA examiner's in June 1999 
and November 2004 indicating the veteran's behavior was 
voluntary and exaggerated.  Therefore, the Board finds 
additional development is required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence dated 
in January 2003, March 2004, and June 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

It is significant to note that VA regulations provide that 
when a claimant fails to report for a scheduled medical 
examination, without good cause, a claim for increase shall 
be denied without review of the evidence of record.  See 
38 C.F.R. § 3.655 (2006).  Generally, where evidence 
requested in connection with an increased rating claim is not 
furnished within one year the claim will be considered 
abandoned.  38 C.F.R. § 3.158(a) (2006).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for a psychiatric 
disorder since December 2001, and any VA 
fee basis psychiatric treatment records 
since in December 2002.  The veteran 
should be requested to provide any 
necessary authorization for VA to obtain 
pertinent records from his private 
medical care provider.  He should also be 
notified that the treatment records of 
Dr. J. A. Mojica Sandoz are required for 
an adequate determination of his claims 
and that if requested evidence is not 
received within one year his claims may 
be considered abandoned.  All attempts to 
procure records should be documented in 
the file.  If any identified record 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the veteran's claims file 
should be returned to the December 2006 
VA examiner, if available, for an opinion 
as to employability based upon a review 
of the medical evidence of record.  

If the December 2006 VA examiner is 
unavailable or unable to provide the 
requested opinion, the veteran should be 
scheduled for another VA psychiatric 
examination for an opinion as to the 
severity of his service-connected 
schizophrenia.  A specific opinion must 
be provided addressing the extent to 
which, if any, the disorder is manifested 
by an occupational impairment.  If, for 
some reason, an examination cannot be 
completed, the psychiatrist or 
psychologist conducting the evaluation 
should review the evidence of record and 
provide opinions addressing the issues of 
employability and possible malingering.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations including 38 C.F.R. 
§§ 3.158 and 3.655.  If any benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



